Case 1:19-cv-00301-RGA Document 129 Filed 09/30/20 Page 1 of 2 PageID #: 2465




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CYTONOME/ST, LLC,                               )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )    C.A. No. 19-301 (RGA)
                                                )
NANOCELLECT BIOMEDICAL, INC.,                   )
                                                )
                      Defendant.                )


                STIPULATION AND [PROPOSED] ORDER REGARDING
                      SUMMARY JUDGMENT PAGE LIMITS

              WHEREAS, the Court recently adopted a new form Scheduling Order for Patent

Cases (effective December 2019), which provides that “each side is limited to one forty-page

opening brief, one forty-page answering brief, and one twenty-page reply brief for all of its

Daubert and case dispositive motions” (¶ 11);

              WHEREAS, the parties respectfully request to utilize these page limits in this

case with respect to any Daubert and case dispositive motions;

              IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the

Court, that each side shall be permitted to file: (a) one 40-page opening brief in support of its

Daubert and summary judgment motions; (b) one 40-page answering brief in opposition to any

Daubert and summary judgment motions; and (c) one 20-page reply brief in further support of its

Daubert and summary judgment motions.
Case 1:19-cv-00301-RGA Document 129 Filed 09/30/20 Page 2 of 2 PageID #: 2466




MORRIS, NICHOLS, ARSHT & TUNNELL LLP              WILSON SONSINI GOODRICH & ROSATI, P.C.

/s/ Rodger D. Smith II                            /s/ Ian R. Liston

Rodger D. Smith II (#3778)                        Ian R. Liston (#5507)
Anthony D. Raucci (#5948)                         222 Delaware Avenue, Suite 800
1201 North Market Street                          Wilmington, DE 19801
P.O. Box 1347                                     (302) 304-7600
Wilmington, DE 19899                              iliston@wsgr.com
(302) 658-9200
rsmith@mnat.com                                   Attorneys for Defendant NanoCellect
araucci@mnat.com                                  Biomedical, Inc.

Attorneys for Plaintiff Cytonome/ST, LLC


September 30, 2020



              SO ORDERED this _____ day of ________ 2020.



                                           United States District Judge




                                              2
